DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (U.S. Publication No. 2016/0076919, hereinafter Murakami) in view of Otsubo et al. (U.S. Patent No. 9,032,779, hereinafter Otsubo).
	With respect to Claim 1, Murakami discloses [see fig 23 unless otherwise noted] a particulate matter sensor for sensing particulate matter present in exhaust gasses flowing from an upstream end to a downstream end of an exhaust conduit [20, fig 1a; para 58] for an internal combustion engine [fig 1a], said particulate matter sensor comprising:

    an inner shield [630] extending along an axis from an inner shield first end to an inner shield second end, said inner shield having an inner shield wall which circumferentially surrounds said axis [central axis], thereby defining an inner shield chamber [124] therewithin such that said first electrode is located within said inner shield chamber, said inner shield also having an inner shield inlet [627] which is proximal to said inner shield first end and which passes through said inner shield wall in a direction which is traverse to said axis, said inner shield also having and an inner shield outlet [638a] which is distal from said inner shield first end; and an outer shield [140] extending along said axis, said outer shield having an outer shield wall which circumferentially surrounds said axis, thereby defining an outer shield chamber [122] therewithin such that said inner shield is located within said outer shield chamber and such that exhaust gases are supplied to said inner shield inlet from said outer shield chamber, said outer shield wall having an outer shield wall inlet portion [143b] which is traverse to said axis and which includes an outer shield inlet [644d] extending therethrough; wherein said inner shield wall includes an inner shield wall upper portion [634] surrounding said axis and an inner shield wall lower portion [636] surrounding said axis, said inner shield wall upper portion extending from said inner shield first end toward said inner shield wall lower portion such that said inner shield wall upper portion has an inner shield first outside diameter, and said inner shield wall lower portion extending away from said inner shield wall upper portion toward said inner shield second end such that said inner shield wall lower portion has an inner shield second outside diameter which is less than said inner shield first outside diameter; wherein said inner shield inlet [627] extends radially through said inner shield wall upper portion [634]; and wherein said first electrode [on 110] are circumferentially surrounded by said inner shield wall lower portion [636].

	Two electrode gas sensing elements are common.  Otsubo, fig 2 shows two electrodes 311 and 313.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a second electrode to Murakami for the benefit of increase accuracy and redundancy.  
	Further citations will refer to Murakami unless otherwise noted.
	With respect to Claim 2, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 1, wherein said first electrode and said second electrode [on 110] are entirely located axially between said inner shield inlet [627] and said inner shield outlet [638a].
	With respect to Claim 3, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 1, wherein said inner shield inlet [627] comprises a plurality of inner shield inlet apertures extending radially through said inner shield wall upper portion.  Four are shown.
	With respect to Claim 4, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 3, wherein each one of said plurality of inner shield inlet apertures is spaced apart no more than 90 degrees about said axis relative to consecutive ones of said plurality of inner shield inlet apertures about a periphery of said inner shield.  Four equally spaced inlets are 90 degrees apart.
	With respect to Claim 5, the combination of Murakami and Otsubo disclose a
 particulate matter sensor as in claim 1, wherein said first electrode and said second electrode are not circumferentially surrounded by said inner shield wall upper portion [634].  Upper portion 634 is above electrodes down at 111.
	With respect to Claim 6, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 1, wherein said outer shield wall includes an outer shield wall upper portion [143] which circumferentially surrounds said inner shield wall lower portion [636], said outer shield wall upper 
	With respect to Claim 7, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 6, wherein said outer shield includes an outer shield wall lower portion [146] surrounding said axis and extending away from said outer shield wall upper portion [143] such that said outer shield wall inlet portion [143b] joins said outer shield wall upper portion and said outer shield wall lower portion.
	With respect to Claim 8, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 7, wherein said outer shield wall lower portion [146] has an outer shield second inside diameter which is less than said outer shield first inside diameter.
	With respect to Claim 9, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 8, wherein an outer periphery of said inner shield wall lower portion circumferentially engages an inner periphery of said outer shield wall lower portion.  They engage between 143b and 637.
	With respect to Claim 10, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 9, wherein an annular recess [637] is located radially between said inner shield wall lower portion [636] and said outer shield wall lower portion [146] at said inner shield second end.
	With respect to Claim 11, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 8, wherein said inner shield outlet [638a] is circumferentially surrounded by said outer shield wall lower portion [146].
	With respect to Claim 12, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 7, wherein: said outer shield wall lower portion [146] includes an outer shield outlet [647d] which allows exhaust gases to exit said outer shield, said outer shield outlet being 
	With respect to Claim 13, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 12, but does not disclose that inner shield outlet and said outer shield outlet are spaced apart from each other along said axis by a distance that is greater than or equal to said inner shield outlet diameter.  A6 is slightly less than 1.8 mm while there are 6 inner outlet diameters of 1.2mm each.  
	Murakami sets out 23 experimental examples varying inlet and outlet sizes, number and placement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention would find doing a few more variations, including ones with fewer larger inner outlets, say 3 outlets of diameter 1.8 mm would have been within routine experimentation to further optimize the response time to deposition time curve seen in fig 26.
	With respect to Claim 14, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 1, wherein said outer shield inlet [644d] comprises a plurality of outer shield inlet apertures arranged in a polar array about said axis such that each of said plurality of outer shield inlet apertures extends through said outer shield wall inlet portion [143b].
	With respect to Claim 17, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 1, wherein said particulate matter sensor further comprises housing [22] and an upper annular recess [at 132] is formed radially between said inner shield wall upper portion [132] and said housing such that said inner shield inlet [627] is located between said upper annular recess and said outer shield inlet [644d].


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami and Otsubo in further view of Weber et al. (U.S. Publication No. 2018/0313780).
	With respect to Claim 15, the combination of Murakami and Otsubo disclose a particulate matter sensor as in claim 14, wherein said inner shield includes a plurality of inlet passage deflectors [627] located within said inner shield chamber which are inclined relative to said axis and such that each one of said plurality of inlet passage deflectors is aligned with a respective one of said plurality of inner shield inlet apertures in a direction parallel to said axis.
	The combination of Murakami and Otsubo do not disclose deflectors on the outer shield’s inlets, as claimed.
	Weber shows a similar exhaust gas sensor that uses deflectors [212a] on outer inlets [212].  See Fig 1.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Murakami and Otsubo by adding deflectors to the outer inlets for the benefit of further protecting the sensing element [See Weber para 50].
	With respect to Claim 16, the combination of Murakami, Otsubo and Weber disclose a particulate matter sensor as in claim 15, wherein an outer periphery of each of said plurality of inlet passage deflectors matches an inner periphery of its respective one of said plurality of outer shield inlet apertures.  Both Weber’s 212a and Murakami’s 627a read on this.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855